UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6178



FRANK LINWOOD ELAM,

                                              Plaintiff - Appellant,

          versus


A. PIENATT, Lieutenant, Correctional Officer;
M. B. MONROE, Correctional Officer; A. PIERCE,
Correctional Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-929-2)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Linwood Elam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Linwood Elam appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court. See Elam v. Pienatt, No. CA-00-929-2 (E.D. Va.

Jan. 8, 2001).     We deny Elam’s motions for appointment of counsel

and for an evaluation by an independent handwriting expert at gov-

ernment expense.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2